Title: From George Washington to Jonathan Trumbull, Sr., 10 August 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Sir
          Head Qrs West point August 10th 1779
        
        I have had the Honor to receive Your Excellency’s Favor of the 2d Instant. As circumstances indicated an intention on the part of the Enemy to pursue their ravages—I approve the conduct of Captain Frothingham in offering his services while it appeared they might be material. With respect to the Six Field pieces left at Middletown—which your Excellency seems desirous of retaining while there may be a probability of their being wanted in the state—it will be necessary for You to apply to Congress upon the subject, as it is a point in which I have no authority to act. As to Officers and Men to manage the pieces, it is utterly out [of] my power to supply them. We are deficient in both—very much so in Matrosses—and are obliged upon every occasion where we use Artillery to make large Drafts from the Regiments of Infantry.
        I assure You Sir, it will always give me the most sensible satisfaction to afford protection to All and each of the States against the Attacks and depredations of the Enemy—and it is a circumstance of great concern when ever I find myself unable to do it—either in the manner I could wish or in which it is requested. Unfortunately I am in this predicament at present—and I cannot detach General Glover’s Brigade either to New London or farther from this post than it now is. Our condition—the condition of the Enemy—their expectation of a reinforcement, and other considerations render it impracticable. I had received a Copy of Mr Lee’s & Mr Johnson’s Letters before—and I should hope the depredations the Enemy have already committed will satisfy the information. But I confess at the sametime I expect nothing either from their justice or their lenity; but from the measures you have pursued for the defence of New London, I should hope it will be secure against their ravages—as an attempt to destroy it, though it might possibly succeed, would in all probability be attended with the loss of a good Many men.
        With respect to a Field piece for Colo. Mead—I would take the liberty to suggest, that Horseneck appears to me, to be a most ineligible

place for Artillery—and that any employed there—without a great body of Troops to cover it, would be eminently exposed and it’s loss almost certain in case of a surprize or a rapid movement in force by the Enemy. I would not myself send Field pieces there—with any light detachments—I might have occasion to station in that Quarter. I have the Honor to be with sentiments of the most perfect respect & esteem Yr Excellys Most Obedt sert
        
          G.W.
        
      